Citation Nr: 9910656	
Decision Date: 04/16/99    Archive Date: 04/29/99

DOCKET NO.  92-21 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased rating for a shell fragment 
wound injury to the left upper chest, currently evaluated as 
20 percent disabling.

2.  Entitlement to an increased rating for residuals of 
traumatic degenerative disease of the right knee, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for residuals of a 
right eye injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. C. Graham, Associate Counsel


INTRODUCTION

The appellant served on active duty from May 1946 to March 
1948 and from December 1952 to September 1954.

The instant appeal arose from a February 1991 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in Atlanta, Georgia, which granted claims for service 
connection for residuals of a shell fragment wound of the 
left arm, assigned a 10 percent disability evaluation; 
residuals of traumatic arthralgia of the right knee, assigned 
a noncompensable disability evaluation; and residuals of a 
right eye injury, assigned a noncompensable disability 
evaluation.  This case was remanded by the Board of Veterans' 
Appeals (Board) in August 1994 for further development.

In a March 1992 rating decision the service-connected left 
arm disorder was recharacterized as residuals of a shell 
fragment wound injury to the left upper chest, and the 
disability rating was increased to 20 percent.  In a July 
1998 rating decision, the disability evaluation for the 
service-connected right knee disorder was increased to 10 
percent and the disability evaluation for the service-
connected right eye disorder was also increased to 10 
percent.  Since these claims have not been withdrawn, 
increased ratings above the current evaluations remain at 
issue on appeal.  See AB v. Brown, 6 Vet.App. 35 (1993) (a 
claim remains in controversy where less than the maximum 
available benefits are awarded).  Also, service connection 
was granted for tender scars of the left chest area, rated 10 
percent disabling, in the July 1998 rating decision.


REMAND

The appellant contends, in substance, that his service-
connected shell fragment wound injury to the left upper 
chest, his service-connected right knee disorder, and his 
service-connected right eye disorder are more severe than the 
current disability evaluations suggest.  

In February 1999, in response to a letter from the Board, the 
appellant filed a written statement noting his desire to 
appear personally at a hearing employing 
"videoconferencing" techniques before a member of the 
Board.  

To ensure that the Department of Veterans Affairs (VA) has 
met any duty to assist the claimant in developing the facts 
pertinent to the claim and to ensure full compliance with due 
process requirements, the case is REMANDED to the regional 
office (RO) for the following development:

The RO should schedule the appellant for 
a Board Videoconference hearing.  The RO 
should contact the appellant at his last 
known address of record and through his 
representative and provide notice of the 
hearing.  

After the appellant and his representative have been given an 
opportunity to appear at a Board hearing, the claims folder 
shall be returned to the Board for further appellate review.  
No action is required by the appellant until he receives 
further notice.  The purpose of this remand is to comply with 
the governing adjudicative procedures.

The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of this appeal.  Further 
adjudication of the issue on appeal will be postponed until 
the remand action is completed.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).







